 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WASATCH POOL HOLDINGS, LLC,                      Case No. 2:20-cv-00114-TLN-DB

12                       Plaintiff,
13           v.                                        SUA SPONTE REMAND ORDER

14    KAPRESHA COOPER,
15                       Defendant.
16

17          This matter is before the Court pursuant to Defendant Kapresha Cooper’s (“Defendant”)

18   Notice of Removal and Motion to Proceed in Forma Pauperis. (ECF Nos. 1–2.) For the reasons

19   set forth below, Defendant’s Motion to Proceed in Forma Pauperis (ECF No. 2) is DENIED as

20   moot, and the Court hereby REMANDS the action to the Superior Court of California, County of

21   Sacramento, due to lack of subject-matter jurisdiction.

22          I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

23          On December 23, 2019, Plaintiff Wasatch Pool Holdings, LLC (“Plaintiff”) brought an

24   action for unlawful detainer against Defendant for possession of the real property known as 4350

25   Galbrath Drive, #163, Sacramento, California, 95842 (“the Property”). (ECF No. 1 at 10.) On

26   January 15, 2020, Defendant filed a Notice of Removal removing this unlawful detainer action

27   from the Sacramento County Superior Court. (ECF No. 1.)

28   ///
                                                       1
 1           II.     STANDARD OF LAW

 2           28 U.S.C. § 1441 permits the removal to federal court of any civil action over which “the

 3   district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). “Removal is

 4   proper only if the court could have exercised jurisdiction over the action had it originally been

 5   filed in federal court.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).

 6           Courts “strictly construe the removal statute against removal jurisdiction,” and “the

 7   defendant always has the burden of establishing that removal is proper.” Gaus v. Miles, Inc., 980

 8   F.2d 564, 566 (9th Cir. 1992) (per curiam). Furthermore, “[i]f the district court at any time

 9   determines that it lacks subject matter jurisdiction over the removed action, it must remedy the

10   improvident grant of removal by remanding the action to state court.” California ex rel. Lockyer

11   v. Dynegy, Inc., 375 F.3d 831, 838, as amended, 387 F.3d 966 (9th Cir. 2004), cert. denied 544

12   U.S. 974 (2005).

13           Federal question jurisdiction is set forth in 28 U.S.C. § 1331. See 28 U.S.C. § 1331. The

14   “presence or absence of federal question jurisdiction is governed by the ‘well-pleaded complaint

15   rule,’ which provides that federal jurisdiction exists only when a federal question is presented on

16   the face of the plaintiff’s properly pleaded complaint.” Caterpillar, 482 U.S. at 386. Federal

17   question jurisdiction therefore cannot be based on a defense, counterclaim, cross-claim, or third-

18   party claim raising a federal question. See Vaden v. Discover Bank, 556 U.S. 49 (2009); Hunter

19   v. Philip Morris USA, 582 F.3d 1039, 1042–43 (9th Cir. 2009).

20           Alternatively, 28 U.S.C. § 1332 governs diversity jurisdiction. See 28 U.S.C. § 1332.
21   Section 1332 states that “[t]he district courts shall have original jurisdiction of all civil actions

22   where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

23   costs, and is between — (1) citizens of different States.” Id. The burden of proving the amount

24   in controversy depends on the allegations in the plaintiff’s complaint. Lowdermilk v. U.S. Bank

25   Nat’l Ass’n, 479 F.3d 994, 998–1000 (9th Cir. 2007). When the complaint alleges damages less

26   than the jurisdictional requirement, the party seeking removal must prove the amount in
27   controversy with legal certainty. Id.; Rynearson v. Motricity, Inc., 601 F. Supp. 2d 1238, 1240

28   (W.D. Wash. 2009).
                                                          2
 1          III.    ANALYSIS

 2          Defendant removed this action on the basis of federal question and diversity jurisdiction.

 3   (ECF No. 1 at 18.) The Court will address both grounds for federal jurisdiction in turn.

 4          As to federal question jurisdiction, Defendant argues that the Complaint alleges violations

 5   of the First Amendment. (ECF No. 1 at 2.) However, it is clear that the Complaint itself contains

 6   only a single claim for unlawful detainer. (ECF No. 1 at 10–12.) The instant Complaint therefore

 7   relies solely on California state law and does not state any claims under federal law. Based on the

 8   well-pleaded complaint rule as articulated above, removal cannot be based on a defense,

 9   counterclaim, cross-claim, or third-party claim raising a federal question. Caterpillar Inc., 482

10   U.S. at 392; see also Vaden, 556 U.S. at 49; Hunter v. Philip Morris USA, 582 F.3d at 1042–43.

11   Thus, while Defendant seems to contend in the notice of removal that Plaintiff has violated the

12   First Amendment, this assertion relates only to an affirmative defense or potential counterclaim,

13   which cannot be considered in evaluating whether a federal question appears on the face of

14   Plaintiff’s Complaint. See Vaden, 556 U.S. at 60-62.

15          As to diversity jurisdiction, Defendant asserts that Plaintiff is a limited liability

16   corporation formed in another state. (ECF No. 1 at 2.) But even assuming there is complete

17   diversity of citizenship, the Complaint makes clear that the amount in controversy does not

18   exceed $75,000 because Plaintiff demands “less than $10,000.” (ECF No. 1 at 10.) Moreover,

19   Defendant fails to prove, with legal certainty, that the amount in controversy is in fact higher than

20   $75,000. See 28 U.S.C. § 1332; see also Lowdermilk, 479 F.3d at 998–1000.
21          In sum, because the Complaint indicates that the only cause of action is one for unlawful

22   detainer, which arises solely under state law, this action does not arise under federal law. Further,

23   Defendant’s alternate argument as to diversity jurisdiction also fails because the amount in

24   controversy does not meet the statutory requirement. There being no apparent grounds for federal

25   jurisdiction, it is appropriate to remand this case, sua sponte, for lack of federal subject matter

26   jurisdiction. See United Investors Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 967 (9th
27   Cir. 2004) (“the district court ha[s] a duty to establish subject matter jurisdiction over the

28   removed action sua sponte, whether the parties raised the issue or not.”).
                                                         3
 1          IV.    CONCLUSION

 2          For the reasons stated above, Defendant’s motion to proceed in forma pauperis (ECF No.

 3   2) is DENIED as moot, and the Court hereby REMANDS this action to the Superior Court of

 4   California, County of Sacramento.

 5          IT IS SO ORDERED.

 6   Dated: January 16, 2020

 7

 8

 9                                       Troy L. Nunley
                                         United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    4
